Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “period setting circuitry”, “notification circuitry”, “activating circuitry”, “invalidating circuitry”, “shifting circuitry”, “turning-off circuitry”, “releasing circuitry”, “reception circuitry”, and “execution circuitry” in claims 4, 9, and 14.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
“period setting circuitry” – paragraph [0059], the period is set by the user;
“notification circuitry” – paragraph [0059], the intruder is detected;
“activating circuitry” – paragraph [0065]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 4, 9, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claim 4 is directed to image forming apparatus. Claim 4 identifies the uniquely distinct features of “wherein the notification circuitry transmits a notification message to an address, which has been registered in advance, by an electronic mail, wherein the notification message includes a text sentence indicating that an intruder has been detected and specific information of the image forming apparatus that detected the intruder”. The closest prior art Youngblood et al. (US 2004/0015453) teaches Alarm 250 may be an internal alarm system that is connected to speaker 230 to provide a loud audible alarm when armed. Sensor 260 may be a motion detector to detect when a user is near the terminal (paragraph [0033]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claim 9 is directed to image forming apparatus. Claim 9 identifies the uniquely distinct features of “activating circuitry that activates the detection sensor, when the unused period set by the Page 2 of 6Response to Final Office Action dated August 5, 2021 Appl. No.: 16/805,190 Attorney Docket No.: US80903 period setting circuitry starts, further comprising invalidating circuitry that invalidates the detection sensor for a second given period of time, when the object is detected by the detection sensor”. The closest prior art Youngblood et al. (US 2004/0015453) teaches Alarm 250 may be an internal alarm system that is connected to speaker 230 to provide a loud audible alarm when armed. Sensor 260 may be a motion detector to detect when a user is near the terminal (paragraph [0033]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
C. Claim 14 is directed to image forming apparatus. Claim 14 identifies the uniquely distinct features of “reception circuitry that receives a request for an external job; and execution circuitry that executes the external job, when the request for the external job is received by the reception unit in the unused period set by the period setting circuitry”. The closest prior art Youngblood et al. (US 2004/0015453) teaches Alarm 250 may be an internal alarm system that is connected to speaker 230 to provide a loud audible alarm when armed. Sensor 260 may be a motion detector to detect when a user is near the terminal (paragraph [0033]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675